Citation Nr: 0924771	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to May 
1981.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO continued 
a 10 percent rating for bilateral pes planus, and found that 
new and material evidence had not been submitted sufficient 
to reopen claims for service connection for major depression, 
hematuria, and a uterus fibroid condition.  In September 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2006.

In an August 2008 decision, the Board denied an increased 
rating for bilateral pes planus, found that new and material 
evidence had not been received sufficient to reopen the claim 
for service connection for major depression on a direct 
basis, denied service connection for major depression as 
secondary to service connected bilateral pes planus, and 
found that new and material evidence had been submitted 
sufficient to reopen claims for service connection for 
hematuria and uterus fibroid disorder.  The Board remanded 
the reopened claims for service connection for hematuria and 
uterus fibroid disorder for further development.  The 
Veteran, in turn, appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2009 Order, the Court granted a Joint Motion (filed by 
representatives of both parties) to partially vacate and 
remand that portion of the August 2008 Board decision that 
denied an increased rating in excess of 10 percent for 
bilateral pes planus, and returned this matter to the Board 
for further proceedings consistent with the Joint Motion.  
The claims for service connection for hematuria and uterus 
fibroid disorder remain pending in remand status.  

The Board notes that, in November 2008, the Veteran was 
afforded a VA examination in conjunction with her claims for 
service connection for hematuria and uterus fibroid disorder.  
During that examination, she reported that she was unemployed 
due to her foot condition.  As no waiver of initial RO 
consideration of the evidence has been received (see 38 
C.F.R. § 20.1304(c) (2008)), on remand, the RO must consider 
this evidence, in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In view of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
the claim for an increased rating for bilateral pes planus is 
warranted.  

The Veteran last underwent VA evaluation of her service 
connected bilateral pes planus in May 2005.  In a July 2008 
Informal Hearing Presentation (IHP), the Veteran's 
representative reported that the Veteran contended that her 
service-connected disability had worsened and warranted an 
increase greater than the current 10 percent assigned.  In 
the April 2009 Joint Motion, the parties indicated that, in 
light of the July 2008 statement from the Veteran's 
representative, that the Veteran indicated that her pes 
planus had worsened in severity, she should have been 
provided a medical examination.  See Joint Motion, at 2.  The 
Board is bound by the findings contained in the Joint Motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 
526, 527-28 (1997) (under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case, and, therefore, the Board is not free to do 
anything contrary to the Court's prior action with respect to 
the same claim).

Accordingly, to ensure that the record reflects the current 
severity of the Veteran's service-connected bilateral pes 
planus, the Board finds that a more contemporaneous 
examination, is needed to properly evaluate this disability.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  

The Board also notes that the Veteran's assertion regarding 
the impact of her foot condition on her employability-
specifically, the statement made during the November 2008 VA 
examination that she was unemployed due to her foot 
condition-appears to raise the question of entitlement to an 
increased rating for bilateral pes planus on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
Board has, thus, expanded the issue, accordingly, as 
reflected on the title page.  While the RO should consider 
whether the procedures to award an increased rating on an 
extra-schedular basis are invoked, in the first instance, to 
avoid any prejudice to the Veteran, the Board also finds that 
medical comment as to the impact of the Veteran's bilateral 
pes planus on her employability would also be helpful in 
resolving the claim for increase.

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also obtain and associate with the claims file 
all outstanding Federal records.  In this regard, the Board 
notes that, during VA treatment in May 2001, the Veteran 
reported that she had applied to the Social Security 
Administration (SSA) for disability, had been turned down, 
and had hired an attorney to appeal the decision.  However, 
no records regarding a claim for disability benefits with SSA 
have been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claim on appeal, as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file includes 
treatment records from the Miami VA Medical Center (VAMC) 
(dated from May 1981 to July 2005).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA treatment records from the Miami VAMC, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for an increased rating for bilateral pes planus, including 
entitlement to an increased rating on an extraschedular 
basis.  The RO's notice letter to the Veteran should explain 
that she has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the Veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claims should include consideration 
of whether "staged rating" of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA a 
copy of any decision(s) regarding the 
Veteran's claim for disability benefits 
pertinent the claim on appeal, as well as 
copies of all medical records underlying 
those determinations.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain any records of 
evaluation and/or treatment for bilateral 
pes planus from the Miami VAMC (since 
July 2005).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for an increased rating for 
bilateral pes planus that is not 
currently of record.  The letter should 
explain the requirements for establishing 
entitlement to an increased rating under 
38 C.F.R. § 3.321(b)(1).  

The letter should clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above).   

4.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  The 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The physician should render an opinion as 
to whether the Veteran's bilateral pes 
planus is moderate, severe or pronounced, 
and should indicate whether there is 
evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on 
manipulation and use, any indication of 
swelling on use and/or characteristic 
callosities.  In addition, the physician 
should indicate whether there are 
symptoms such as marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, or 
severe spasm of the tendo Achilles on 
manipulation.  The physician should state 
whether the symptoms of the pes planus 
are improved by orthopedic shoes or 
appliances. 

In addition, the physician should comment 
upon whether the Veteran's bilateral pes 
planus results in marked interference 
with employment (i.e., beyond that 
contemplated in the assigned rating).  

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the RO's last 
adjudication of the claim) and legal 
authority (to particularly include 
38 C.F.R. § 3.321(b)(1)).  The RO's 
adjudication of the claim should also 
include consideration of whether "staged 
rating", pursuant to Hart (cited to 
above), is warranted. 

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




